                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


FRANCISCO ROMAN MORALES TORRES,

                       Petitioner,

       v.                                                     Case No. 19-C-929

SHERIFF DALE J. SCHMIDT, et al.,

                       Respondents.


                                      SCREENING ORDER


       Petitioner Francisco Roman Morales Torres, a citizen of Mexico currently detained at the

Dodge County Detention Facility, has filed a petition for writ of habeas corpus pursuant to 28

U.S.C. § 2241. In September 2018, the Department of Homeland Security (DHS) detained

Petitioner and placed him in removal proceedings. On April 22, 2019, an immigration judge

granted Petitioner asylum, concluding that he has a well-founded fear of persecution because he is

a gay man who suffers from acute psychiatric illnesses requiring medication. Dkt. No. 1-2 at 6.

DHS appealed the immigration judge’s grant of asylum to the Board of Immigration Appeals on

May 8, 2019. Petitioner asserts that his detention has become unconstitutionally prolonged and

seeks an order for Respondents to show cause why his detention is lawful or, alternatively, an order

directing Respondents to release him within 30 days unless Respondents schedule a bond hearing

before an immigration judge.

       Pursuant to Rule 1(b) of the Rules Governing § 2254 Cases, this court applies Rule 4 of such

rules, providing for a prompt preliminary review of habeas petitions for habeas corpus, to this case.
Based on the allegations in the petition, I cannot conclude that Petitioner is plainly not entitled to

relief. Accordingly, the court will require Respondents to answer the petition.

       IT IS THEREFORE ORDERED that, no later than 20 days from the date of service of the

petition, Respondents must file an answer showing cause, if any, why a writ should not issue with

respect to the petition for habeas corpus. Petitioner shall file any reply in support of his petition

within 14 days of the filing of the response.

       The Clerk of Court is directed to serve the petition and copy of this Order on Dale Schmidt,

the Sheriff responsible for the Dodge County Detention Facility. Pursuant to Federal Rule of Civil

Procedure 4(i), the Clerk of Court is also directed to send a copy of the petition and this Order to

the United States Attorney of this District, United States Department of Homeland Security, United

States Immigration and Customs Enforcement, and United States Department of Justice.

       Dated this 27th day of June, 2019.

                                                s/ William C. Griesbach
                                                William C. Griesbach, Chief Judge
                                                United States District Court




                                                   2
